—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Fisher, J.), rendered December 4, 1991, convicting him of vehicular assault in the second degree, leaving the scene of an accident without reporting as a felony, and operating a motor vehicle while under the influence of alcohol, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s legal sufficiency claims are unpreserved for *310appellate review, as his motions for a trial order of dismissal were not specific (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence adduced at trial in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier-of-fact, who saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Lawrence, J. P., Eiber, O’Brien and Santucci, JJ., concur.